In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-912V
                                   Filed: September 28, 2016
                                         UNPUBLISHED

****************************
MICHELLE GANETIS, as Personal         *
Representative of the Estate of CAREN *
SHANLEY,                              *
                    Petitioner,       *
v.                                    *
                                      *                    Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                   *                    Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                                  *
****************************
Alison Haskins, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On September 26, 2014, Caren Shanley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). The Petition alleges that Ms. Shanley suffered Guillain-Barre Syndrome
(“GBS”) as a result of her November 15, 2013 influenza (“flu”) vaccination. Petition at
¶¶ 1, 9. Michelle Ganetis (“petitioner”) was substituted as petitioner upon Ms. Shanley’s
death. On May 13, 2016, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. (ECF No. 51).

      On September 13, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 56). Petitioner requests attorneys’ fees in the amount of $44,606.90 and

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
attorneys’ costs in the amount of $5,744.67 for a total amount of $50,351.57. Id. at ¶¶
3-4, 9. In compliance with General Order #9, petitioner has filed a signed statement
indicating petitioner incurred no out-of-pocket expenses.3 See Exhibit 32, filed as an
Attachment to Petitioner’s Motion (ECF No. 57).

       On September 13, 2016, respondent filed a response stating respondent has no
objection to petitioner’s motion. (ECF No. 57).

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total of $50,351.574 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Alison Haskins. Per petitioner’s request, the award for attorney’s fees and costs shall
be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota
Florida 34236 which is the address of record for petitioner’s counsel. Id. at ¶ 9.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3 Additionally, in accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. Motion at ¶ 6.
4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2